Exhibit 10.4

JOHN BEAN TECHNOLOGIES CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

SECTION 1.        PURPOSE

The purpose of the Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and
consultants of the Company and its Affiliates.

SECTION 2.        DEFINITIONS

2.1    General.  For purposes of the Plan, the following terms are defined as
set forth below:

 

  (a) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with the Company, including, without limitation, any
corporation, partnership, joint venture or other entity during any period in
which at least a fifty percent (50%) voting or profits interest is owned,
directly or indirectly, by the Company or any successor to the Company.

 

  (b) “Annual Retainer” means the retainer fee established by the Board and paid
to a Non-Employee Director for services on the Board for a specified year.

 

  (c) “Award” means a Management Incentive Award, Stock Option, Stock
Appreciation Right, Performance Unit, Stock Unit, Restricted Stock or other
award authorized under the Plan.

 

  (d) “Award Cycle” means a period of consecutive fiscal years or portions
thereof designated by the Committee over which Awards are to be earned.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Business Unit” means a unit of the business of the Company or its
Affiliates as determined by the Committee and the CEO.

 

  (g) “Capital Employed” means operating working capital plus net property,
plant and equipment.

 

  (h)

“Cause” means (1) “Cause” as defined in any Individual Agreement to which the
participant is a party, or (2) if there is no such Individual Agreement, or, if
it does not define “Cause”: (A) the participant having been convicted of, or
pleading guilty or nolo contendere to, a felony under federal or state law;
(B) the willful and continued failure on the part of the participant to
substantially perform his or her employment duties in any material respect
(other than such failure resulting from Disability), after a written demand for
substantial performance is delivered to the participant that specifically
identifies the manner in which the Company



--------------------------------------------------------------------------------

 

believes the participant has failed to perform his or her duties, and after the
participant has failed to resume substantial performance of his or her duties
within thirty (30) days of such demand; or (C) willful and deliberate conduct on
the part of the participant that is materially injurious to the Company or an
Affiliate; or (D) prior to a Change in Control, such other events as will be
determined by the Committee. The Committee will, unless otherwise provided in an
Individual Agreement with the participant, determine whether “Cause” exists.

 

  (i) “CEO” means the Company’s chief executive officer.

 

  (j) “Change in Control” and “Change in Control Price” have the meanings set
forth in Sections 15.2 and 15.3, respectively.

 

  (k) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

  (l) “Committee” means the Compensation Committee of the Board, or such other
committee as the Board may from time to time designate.

 

  (m) “Common Stock” means (1) the common stock of the Company, par value $.01
per share, subject to adjustment as provided in Section 4.1 Shares Available for
Issuance; or (2) if there is a merger or consolidation and the Company is not
the surviving corporation, the capital stock of the surviving corporation given
in exchange for such common stock of the Company.

 

  (n) “Company” means John Bean Technologies Corporation, a Delaware
corporation.

 

  (o) “Covered Employee” means a participant who has received a Management
Incentive Award, Restricted Stock, Performance Units, Stock Units or Restricted
Stock Units, who has been designated as such by the Committee and who is or may
be a “covered employee” within the meaning of Section 162(m)(3) of the Code in
the year in which the Management Incentive Award, Restricted Stock or
Performance Units are expected to be taxable to such participant.

 

  (p) “Disability” means, unless otherwise provided by the Committee,
(1) “Disability” as defined in any Individual Agreement to which the participant
is a party, or (2) if there is no such Individual Agreement, or, if it does not
define “Disability,” permanent and total disability as determined under the
Company’s long-term disability plan.

 

  (q)

“Dividend Equivalent Rights” means the right to receive cash, Stock Options,
Restricted Stock, Performance Units, Stock Units or Restricted Stock Units as
determined by the Committee, in an amount equal to any dividends that would have
been paid on a Stock Option, Restricted Stock, Performance Unit, Stock Units or
Restricted Stock Units as applicable, with Dividend Equivalent Rights if such
Stock Option, Restricted Stock, Performance Unit, Stock Units or Restricted
Stock Units as applicable, was a share of Common Stock held by the participant

 

  Page 2



--------------------------------------------------------------------------------

 

on the dividend payment date. Unless the Committee determines that Dividend
Equivalent Rights will be paid in cash as of the dividend payment date, such
Dividend Equivalent Rights, once credited, will be converted into an equivalent
number of Stock Options, shares of Restricted Stock, Performance Units, Stock
Units or Restricted Stock Units as applicable; provided, however, that the
number of shares subject to any Award will always be a whole number. Unless
otherwise determined by the Committee as of the dividend payment date, if a
dividend is paid in cash, the number of Stock Options, shares of Restricted
Stock, Performance Units, Stock Units or Restricted Stock Units into which a
Dividend Equivalent Right will be converted will be calculated as of the
dividend payment date, in accordance with the following formula:

(A x B)/C

in which “A” equals the number of Stock Options, shares of Restricted Stock,
Performance Units, Stock Units or Restricted Stock Units with Dividend
Equivalent Rights held by the participant on the dividend payment date, “B”
equals the cash dividend per share and “C” equals the Fair Market Value per
share of Common Stock on the dividend payment date. Unless otherwise determined
by the Committee as of the dividend payment date, if a dividend is paid in
property other than cash, the number of Stock Options, shares of Restricted
Stock Performance Units, Stock Units or Restricted Stock Units as applicable
into which a Dividend Equivalent Right will be converted will be calculated, as
of the dividend payment date, in accordance with the formula set forth above,
except that “B” will equal the fair market value per share of the property which
the participant would have received if the Stock Option, share of Restricted
Stock Performance Unit, Stock Unit or Restricted Stock Unit as applicable, with
Dividend Equivalent Rights held by the participant on the dividend payment date
was a share of Common Stock.

 

  (s) “Effective Date” means February 25, 2008.

 

  (t) “Eligible Individuals” means officers, employees, directors and
consultants of the Company or any of its Affiliates, and prospective employees,
directors and consultants who have accepted offers of employment, membership on
a board or consultancy from the Company or its Affiliates, who are or will be
responsible for or contribute to the management, growth or profitability of the
business of the Company or its Affiliates, as determined by the Committee.

 

  (u) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

  (v) “Expiration Date” means the date on which an Award becomes unexercisable
and/or not payable by reason of lapse of time or otherwise as provided in
Section 6.2 Expiration Date.

 

  Page 3



--------------------------------------------------------------------------------

  (w) “Fair Market Value” means, except as otherwise provided by the Committee,
as of any given date, the closing price for the shares on the New York Stock
Exchange for the specified date (as of 4 p.m. Eastern Standard Time or Eastern
Daylight Savings Time, whichever is then in effect), or, if the shares were not
traded on the New York Stock Exchange on such date, then on the next preceding
date on which the shares were traded, all as reported by such source as the
Committee may select.

 

  (x) “Grant Date” means the date designated by the Committee as the date of
grant of an Award.

 

  (y) “Incentive Stock Option” means any Stock Option designated as, and
qualified as, an “incentive stock option” within the meaning of Section 422 of
the Code.

 

  (z) “Individual Agreement” means a severance, employment, consulting or
similar agreement between a participant and the Company or one of its
Affiliates.

 

  (aa) “Management Incentive Award” means an Award of cash, Common Stock,
Restricted Stock or a combination of cash, Common Stock and Restricted Stock, as
determined by the Committee.

 

  (bb) “Net Contribution” means for a Business Unit, its operating profit
after-tax, less the product of (1) a percentage as determined by the Committee;
and (2) the Business Unit’s Capital Employed.

 

  (cc) “Non-Employee Director” means each director of the Company who is not
otherwise an employee of the Company or its Affiliates.

 

  (dd) “Nonqualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

 

  (ee) “Notice” means the written evidence of an Award granted under the Plan in
such form as the Committee will from time to time determine.

 

  (ff)

“Performance Goals” means the performance goals established by the Committee in
connection with the grant of Management Incentive Awards, Restricted Stock,
Performance Units, Stock Units or Restricted Stock Units as set forth in the
Notice. In the case of Qualified Performance-Based Awards, Performance Goals
will be set by the Committee within the time period prescribed by Section 162(m)
of the Code and related regulations, The performance goals upon which the
payment or vesting of an Award to a Covered Employee that is intended to qualify
as performance-based compensation shall be limited to one or more of the
following performance measures: net revenue; net earnings (before or after
taxes); operating earnings or income; absolute and/or relative return measures
(including, but not limited to, return on assets, capital, invested capital, net
contribution, equity, sales, or revenue); earnings per share; cash flow
(including, but not limited to, operating cash flow, free cash flow, cash flow

 

  Page 4



--------------------------------------------------------------------------------

 

return on equity, and cash flow return on investment); net operating profits;
earnings before or after taxes, interest, depreciation, and/or amortization;
earning as a percentage of sales; earnings growth before or after taxes,
interest, depreciation, and/or amortization; gross, operating, or net margins;
revenue growth; book value per share; stock price (including, but not limited
to, growth measures and total shareholder return); economic value added;
customer satisfaction; market share; working capital; productivity ratios;
operating goals (including, but not limited to, safety, reliability, maintenance
expenses, capital expenses, customer satisfaction, operating efficiency, and
employee satisfaction); and performance relative to peer companies, each of
which may be established on a corporate-wide basis or established with respect
to one or more operating units, divisions, acquired businesses, minority
investments, partnerships or joint ventures.

 

  (gg) “Performance Units” means an Award granted under Section 12 Performance
Units.

 

  (hh) “Plan” means the John Bean Technologies Corporation Incentive
Compensation and Stock Plan, as set forth herein and as hereinafter amended from
time to time.

 

  (ii) “Qualified Performance-Based Award” means a Management Incentive Award,
an Award of Restricted Stock, an Award of Performance Units, an Award of Stock
Units or an Award of Restricted Stock Units designated as such by the Committee,
based upon a determination that (1) the recipient is or may be a Covered
Employee; and (2) the Committee wishes such Award to qualify for the
Section 162(m) Exemption.

 

  (jj) “Restricted Stock” means an Award granted under Section 11 Restricted
Stock.

 

  (kk) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

 

  (ll) “Separation from Service” means the cessation of a Non-Employee
Director’s service on the Board. Temporary absences from service on the Board
for a period not to exceed six (6) consecutive months because of illness,
vacation or leave of absence will not be considered a Separation from Service.

 

  (mm) “Stock Appreciation Right” means an Award granted under Section 10 Stock
Appreciation Rights.

 

  (nn) “Stock Option” means an Award granted under Section 9 Stock Options.

 

  (oo) “Stock Units or Restricted Stock Units” means an Award granted under
Section 12 Performance Units, Stock Units or Restricted Stock Units.

 

  (pp)

“Termination of Employment” means the termination of the participant’s
employment with, or performance of services for, the Company and any of its

 

  Page 5



--------------------------------------------------------------------------------

 

Affiliates. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its Affiliates will not be
considered a Termination of Employment.

 

  (qq) “Vesting Date” means the date on which an Award becomes vested, and, if
applicable, fully exercisable and/or payable by or to the participant as
provided in Section 6.3 Vesting.

2.2        Other Definitions.  In addition, certain other terms used herein have
definitions given to them in the first place in which they are used.

SECTION 3.        ADMINISTRATION

3.1        Committee Administration.  The Committee is the administrator of the
Plan. Among other things, the Committee has the authority, subject to the terms
of the Plan:

 

  (a) To select the Eligible Individuals to whom Awards are granted;

 

  (b) To determine whether and to what extent Awards are granted;

 

  (c) To determine the amount of each Award;

 

  (d) To determine the terms and conditions of any Award, including, but not
limited to, the option price, any vesting condition, restriction or limitation
regarding any Award and the shares of Common Stock relating thereto, based on
such factors as the Committee will determine;

 

  (e) To modify, amend or adjust the terms and conditions of any Award, at any
time or from time to time, to the extent that such modification, amendment, or
adjustment does not conflict with Section 409A of the Code.

 

  (f) To determine to what extent and under what circumstances Common Stock and
other amounts payable with respect to an Award will be deferred, to the extent
that such deferral does not conflict with Section 409A of the Code and

 

  (g) To determine under what circumstances an Award may be settled in cash or
Common Stock or a combination of cash and Common Stock.

The Committee has the authority to adopt, alter and repeal administrative rules,
guidelines and practices governing the Plan, to interpret the terms and
provisions of the Plan, any Award, any Notice and any other agreement relating
to any Award and to take any action it deems appropriate for the administration
of the Plan.

3.2        Committee Action. The Committee may act only by a majority of its
members then in office unless it allocates or delegates its authority to a
Committee member or other person to act on its behalf. Except to the extent
prohibited by applicable law or applicable rules of a stock exchange, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any other person or persons. Any such allocation
or delegation may be revoked by the Committee at any time.

 

  Page 6



--------------------------------------------------------------------------------

Any determination made by the Committee or its delegate with respect to any
Award will be made in the sole discretion of the Committee or such delegate. All
decisions of the Committee or its delegate are final, conclusive and binding on
all parties.

3.3        Board Authority.  Any authority granted to the Committee may also be
exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action will
control. Notwithstanding anything herein to the contrary, the Board is the
administrator of the portion of the Plan applicable to Non-Employee Directors.

SECTION 4.    SHARES

4.1        Shares Available For Issuance.  The maximum number of shares of
Common Stock that may be delivered to participants and their beneficiaries under
the Plan will be 3,700,000. Shares subject to an Award under the Plan may be
authorized and unissued shares or may be treasury shares.

No Award will be counted against the shares available for delivery under the
Plan if the Award is payable to the participant only in the form of cash, or if
the Award is paid to the participant in cash.

If any Award is forfeited, or if any Stock Option (and any related Stock
Appreciation Right) terminates, expires or lapses without being exercised, or if
any Stock Appreciation Right is exercised for cash, the shares of Common Stock
subject to such Awards will again be available for delivery in connection with
Awards under the Plan. If the option price of any Stock Option granted under the
Plan is satisfied by delivering shares of Common Stock to the Company (by either
actual delivery or by attestation), only the number of shares of Common Stock
delivered to the participant, net of the shares of Common Stock delivered or
attested to, will be deemed delivered for purposes of determining the maximum
numbers of shares of Common Stock available for delivery under the Plan. To the
extent any shares of Common Stock subject to an Award are not delivered to a
participant because such shares are used to satisfy an applicable
tax-withholding obligation, such shares will not be deemed to have been
delivered for purposes of determining the maximum number of shares of Common
Stock available for delivery under the Plan.

In the event of any corporate event or transaction, (including, but not limited
to, a change in the number of shares of Common Stock outstanding), such as a
stock split, merger, consolidation, separation, including a spin-off or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code) or any partial or complete liquidation of the Company, the
Committee shall make such substitution or adjustments in the aggregate number,
kind, and price of shares reserved for issuance under the Plan, and the maximum
limitation upon any Awards to be granted to any participant, in the number, kind
and price of shares subject to outstanding Awards granted under the Plan and/or
such other equitable substitution or adjustments as it may

 

  Page 7



--------------------------------------------------------------------------------

determines are required to accomplish the same; provided, however, that the
number of shares subject to any Award will always be a whole number. Such
adjusted price will be used to determine the amount payable in cash or shares,
as applicable, by the Company upon the exercise of any Award. Any such
adjustment to an Award may be made to the extent that such adjustment does not
conflict with Section 409A of the Code.

4.2        Individual Limits.  No participant may be granted Stock Options and
Stock Appreciation Rights covering in excess of 400,000 shares of Common Stock
in any calendar year. The maximum aggregate amount with respect to each
Management Incentive Award, Award of Performance Units, Award of Restricted
Stock, Award of Stock Units or Award of Restricted Stock Units that may be
granted, or, that may vest, as applicable, in any calendar year for any
individual participant is 400,000 shares of Common Stock, or the dollar
equivalent of 400,000 shares.

SECTION 5.    ELIGIBILITY

Awards may be granted under the Plan to Eligible Individuals. Incentive Stock
Options may be granted only to employees of the Company and its subsidiaries or
parent corporation (within the meaning of Section 424(f) of the Code). The
maximum number of Shares of the Share Authorization that may be issued pursuant
to Incentive Stock Options under the Plan shall be 3,700,000.

SECTION 6.    TERMS AND CONDITIONS OF AWARDS

6.1        General.  Awards will be in the form and upon the terms and
conditions as determined by the Committee, subject to the terms of the Plan. The
Committee is authorized to grant Awards independent of, or in addition to other
Awards granted under the Plan. The terms and conditions of each Award may vary
from other Awards. Awards will be evidenced by Notices, the terms and conditions
of which will be consistent with the terms of the Plan and will apply only to
such Award.

6.2        Expiration Date.  Unless otherwise provided in the Notice, the
Expiration Date of an Award will be the earlier of the date that is ten
(10) years after the Grant Date or the date of the participant’s Termination of
Employment.

6.3        Vesting.  Each Award vests and becomes fully payable, exercisable
and/or released of any restriction on the Vesting Date. The Vesting Date of each
Award, as determined by the Committee, will be set forth in the Notice. Prior to
the Vesting Date, an Award remains subject to a substantial risk of forfeiture.

SECTION 7.    QUALIFIED PERFORMANCE-BASED AWARDS

The Committee may designate a Management Incentive Award, or an Award of
Restricted Stock or an Award of Performance Units or an Award of Stock Units or
an Award or Restricted Stock Units as a Qualified Performance-Based Award, in
which case, the Award is contingent upon the attainment of Performance Goals,
and, as a result, remains subject to a substantial risk of forfeiture until the
attainment of such Performance Goals.

 

  Page 8



--------------------------------------------------------------------------------

SECTION 8.    MANAGEMENT INCENTIVE AWARDS

8.1        Management Incentive Awards.  The Committee is authorized to grant
Management Incentive Awards, subject to the terms of the Plan. Notices for
Management Incentive Awards will indicate the Award Cycle, any applicable
Performance Goals, any applicable designation of the Award as a Qualified
Performance-Based Award and the form of payment of the Award.

8.2        Settlement.  As soon as practicable after the later of the Vesting
Date and the date any applicable Performance Goals are satisfied, but in any
event within seventy (70) days following the later of such events, Management
Incentive Awards will be paid to the participant in cash, Common Stock,
Restricted Stock or a combination of cash, Common Stock and Restricted Stock, as
determined by the Committee. The number of shares of Common Stock payable under
the stock portion of a Management Incentive Award will equal the amount of such
portion of the award divided by the Fair Market Value of the Common Stock on the
date of payment.

SECTION 9.    STOCK OPTIONS

9.1        Stock Options.  The Committee is authorized to grant Stock Options,
including both Incentive Stock Options and Nonqualified Stock Options, subject
to the terms of the Plan. Notices will indicate whether the Stock Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option, the
option price, the term and the number of shares to which it pertains. To the
extent that any Stock Option is not designated as an Incentive Stock Option, or,
even if so designated does not qualify as an Incentive Stock Option on or
subsequent to its Grant Date, it will constitute a Nonqualified Stock Option.

9.2        Option Price.  The option price per share of Common Stock purchasable
under a Stock Option will be determined by the Committee and will not be less
than the Fair Market Value of the Common Stock subject to the Stock Option on
the Grant Date, except as provided under Section 4.1.

9.3        Incentive Stock Options.  The terms of the Plan addressing Incentive
Stock Options and each Incentive Stock Option will be interpreted in a manner
consistent with Section 422 of the Code and all valid regulations issued
thereunder.

9.4        Exercise.  Stock Options will be exercisable at such time or times
and subject to the terms and conditions set forth in the Notice. A participant
can exercise a Stock Option, in whole or in part, at any time on or after the
Vesting Date and before the Expiration Date by giving written notice of exercise
to the Company specifying the number of shares of Common Stock subject to the
Stock Option to be purchased. Such notice will be accompanied by payment in full
to the Company of the option price by certified or bank check or such other cash
equivalent instrument as the Company may accept. If approved by the Committee,
payment in full or in part may also be made in the form of Common Stock (by
delivery of such shares or by

 

  Page 9



--------------------------------------------------------------------------------

attestation) already owned by the optionee of the same class as the Common Stock
subject to the Stock Option, based on the Fair Market Value of the Common Stock
on the date the Stock Option is exercised.

9.5        Settlement.  As soon as practicable after the exercise of a Stock
Option, the Company will deliver to or on behalf of the optionee certificates of
Common Stock for the number of shares purchased. No shares of Common Stock will
be issued until full payment therefor has been made. An optionee will have all
of the rights of a stockholder of the Company holding Common Stock, including,
but not limited to, the right to vote the shares and the right to receive
dividends, when the optionee has given written notice of exercise, has paid in
full for such shares and, if requested, has given the representation described
in Section 19 General Provisions. The Committee may give optionees Dividend
Equivalent Rights, provided, if a Dividend Equivalent Right is granted, such
grant cannot be conditioned on the grantee exercising the underlying option.

9.6        Nontransferability.  No Stock Option will be transferable by the
optionee other than by will or by the laws of descent and distribution. All
Stock Options will be exercisable, subject to the terms of the Plan, only by the
optionee, the guardian or legal representative of the optionee, or any person to
whom such Stock Option is transferred pursuant to this paragraph, it being
understood that the term “holder” and “optionee” include such guardian, legal
representative and other transferee. No Stock Option will be subject to
execution, attachment or other similar process.

Notwithstanding anything herein to the contrary, the Committee may permit a
participant at any time prior to his or her death to assign all or any portion
without consideration therefor of a Nonqualified Stock Option to:

 

  (a) The participant’s spouse or lineal descendants;

 

  (b) The trustee of a trust for the primary benefit of the participant and his
or her spouse or lineal descendants, or any combination thereof;

 

  (c) A partnership of which the participant, his or her spouse and/or lineal
descendants are the only partners;

 

  (d) Custodianships under the Uniform Transfers to Minors Act or any other
similar statute; or

 

  (e) Upon the termination of a trust by the custodian or trustee thereof, or
the dissolution or other termination of the family partnership or the
termination of a custodianship under the Uniform Transfers to Minor Act or any
other similar statute, to the person or persons who, in accordance with the
terms of such trust, partnership or custodianship are entitled to receive the
Nonqualified Stock Option held in trust, partnership or custody.

In such event, the spouse, lineal descendant, trustee, partnership or
custodianship will be entitled to all of the participant’s rights with respect
to the assigned portion of the Nonqualified Stock Option, and such portion will
continue to be subject to all of the terms, conditions and restrictions
applicable to the Nonqualified Stock Option.

 

  Page 10



--------------------------------------------------------------------------------

9.7        Cashing Out.  On receipt of written notice of exercise, the Committee
may elect to cash out all or part of the portion of the shares of Common Stock
for which a Stock Option is being exercised by paying the optionee an amount, in
cash or Common Stock, equal to the excess of the Fair Market Value of the Common
Stock over the option price times the number of shares of Common Stock for which
the Stock Option is being exercised on the effective date of such cash-out. In
addition, notwithstanding any other provision of the Plan, the Committee, either
on the Grant Date or thereafter, may give a participant the right to voluntarily
cash-out the participant’s outstanding Stock Options during the seventy (70)-day
period following a Change in Control. A participant who has such a cash-out
right and elects to cash-out Stock Options may do so during the seventy (70)-day
period following a Change in Control by giving notice to the Company to elect to
surrender all or part of the Stock Option to the Company and to receive cash,
within thirty (30) days of such election, in an amount equal to the amount by
which the Change in Control Price per share of Common Stock on the date of such
election exceeds the exercise price per share of Common Stock under the Stock
Option multiplied by the number of shares of Common Stock granted under the
Stock Option as to which this cash-out right is exercised.

9.8        Term of Options.  Each Option granted to a participant shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th ) anniversary
date of its grant.

SECTION 10.    STOCK APPRECIATION RIGHTS

10.1      Stock Appreciation Rights.  The Committee is authorized to grant Stock
Appreciation Rights, subject to the terms of the Plan. Stock Appreciation Rights
granted with a Nonqualified Stock Option may be granted either on or after the
Grant Date. Stock Appreciation Rights granted with an Incentive Stock Option may
be granted only on the Grant Date of such Stock Option. Notices of Stock
Appreciation Rights granted with Stock Options may be incorporated into the
Notice of the Stock Option. Notices of Stock Appreciation Rights will indicate
whether the Stock Appreciation Right is independent of any Award or granted with
a Stock Option, the price, the term, the method of exercise and the form of
payment. The grant of a Stock Appreciation Right shall be at a price per share
that is at least equal to the Fair Market Value of a share of Common Stock as of
the Grant Date of such Appreciation Right.

10.2      Exercise.  A participant can exercise Stock Appreciation Rights, in
whole or in part, at any time after the Vesting Date and before the Expiration
Date, or, with respect to Stock Appreciation Rights granted in connection with
any Stock Option, at such time or times and to the extent that the Stock Options
to which they relate are exercisable, by giving written notice of exercise to
the Company specifying the number of Stock Appreciation Rights to be exercised.
A Stock Appreciation Right granted with a Stock Option may be exercised by an
optionee by surrendering any applicable portion of the related Stock Option in
accordance with procedures established by the Committee. To the extent provided
by the Committee, Stock Options which have been so surrendered will no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.

 

  Page 11



--------------------------------------------------------------------------------

10.3      Settlement.  As soon as practicable after the exercise of a Stock
Appreciation Right, an optionee will be entitled to receive an amount in cash,
shares of Common Stock or a combination of cash and shares of Common Stock, as
determined by the Committee, in value equal to the excess of the Fair Market
Value on the date of exercise of one share of Common Stock over the Stock
Appreciation Right price per share multiplied by the number of shares in respect
of which the Stock Appreciation Right is being exercised. Upon the exercise of a
Stock Appreciation Right granted with any Stock Option, the Stock Option or part
thereof to which such Stock Appreciation Right is related will be deemed to have
been exercised for the purpose of the limitation set forth in Section 4 Shares
on the number of shares of Common Stock to be issued under the Plan, but only to
the extent of the number of shares delivered upon the exercise of the Stock
Appreciation Right.

10.4      Nontransferability.  Stock Appreciation Rights will be transferable
only to the extent they are granted with any Stock Option, and only to permitted
transferees of such underlying Stock Option in accordance with the
Nontransferability provisions of Section 9.

10.5      Term of Stock Appreciation Right.  Each Stock Appreciation right
granted to a participant shall expire at such time as the Committee shall
determine at the time of grant; however, no Stock Appreciation Right shall be
exercisable later than the tenth (10th) anniversary date of its grant.

SECTION 11.    RESTRICTED STOCK

11.1      Restricted Stock.  The Committee is authorized to grant Restricted
Stock, subject to the terms of the Plan. Notices for Restricted Stock may be in
the form of a Notice and book-entry registration or issuance of one or more
stock certificates. Any certificate issued in respect of shares of Restricted
Stock will be registered in the name of such participant and will bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions, including, but not limited to,
forfeiture of the FMC Technologies, Inc. Incentive Compensation and Stock Plan
and a Restricted Stock Notice. Copies of such Plan and Notice are on file at the
offices of FMC Technologies, Inc.”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon will have lapsed and
that, as a condition of any Award of Restricted Stock, the participant will have
delivered a stock power, endorsed in blank, relating to the Common Stock covered
by such Award. The Notice or certificates will indicate any applicable
Performance Goals, any applicable designation of the Restricted Stock as a
Qualified Performance-Based Award and the form of payment.

11.2      Participant Rights.  Subject to the terms of the Plan and the Notice
or certificate of Restricted Stock, the participant will not be permitted to
sell, assign, transfer, pledge or otherwise encumber shares of Restricted Stock
until the later of the Vesting Date and the date

 

  Page 12



--------------------------------------------------------------------------------

any applicable Performance Goals are satisfied. Except as provided in the Plan
and the Notice or certificate of the Restricted Stock, the participant will
have, with respect to the shares of Restricted Stock, Dividend Equivalent
Rights, if so granted.

11.3    Settlement.  As soon as practicable after the later of the Vesting Date
and the date any applicable Performance Goals are satisfied and prior to the
Expiration Date, unlegended certificates for such shares of Common Stock will be
delivered to the participant upon surrender of any legended certificates, if
applicable.

SECTION 12.    PERFORMANCE UNITS, STOCK UNITS OR RESTRICTED STOCK UNITS

12.1    Performance Units, Stock Units or Restricted Stock Units.  The Committee
is authorized to grant Performance Units, Stock Units or Restricted Stock Units,
subject to the terms of the Plan. Notices of Performance Units will indicate any
applicable Performance Goals, any applicable designation of the Award as a
Qualified Performance-Based Award and the form of payment.

12.2    Settlement.  Except as otherwise provided in Section 14, as soon as
practicable after the later of the Vesting Date and the date any applicable
Performance Goals are satisfied, but in any event within seventy (70) days
following the later of such events, Performance Units, Stock Units or Restricted
Stock Units will be paid in the manner as provided in the Notice. Payment of
Performance Units, Stock Units or Restricted Stock Units will be made in an
amount of cash equal to the Fair Market Value of one share of Common Stock
multiplied by the number of Performance Units, Stock Units or Restricted Stock
Units earned or, if applicable, in a number of shares of Common Stock equal to
the number of Performance Units, Stock Units or Restricted Stock Units earned,
each as determined by the Committee.

SECTION 13.    OTHER AWARDS

The Committee is authorized to make, either alone or in conjunction with other
Awards, Awards of cash or Common Stock and Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including,
without limitation, convertible debentures.

SECTION 14.    NON-EMPLOYEE DIRECTOR AWARDS

14.1    Annual Retainer.  Each Non-Employee Director will receive an Annual
Retainer in such amount as will be determined from time to time by the Board.
Until changed by resolution of the Board, the Grant Date of the Annual Retainer
will be May 1 of each year, and the amount of the Annual Retainer will be
reviewed and adjusted only by Board resolution. At least 50 percent of the
retainer must be paid in the form of Stock Units or Restricted Units on the
Grant Date, provided the Non-Employee Director makes an irrevocable election to
receive such Stock Units or Restricted Stock Units in lieu of cash on or before
December 31 of the year prior to the fiscal year in which the Annual Retainer is
to be earned, and the remainder of which, if any, will be paid in cash in
quarterly installments within seventy (70) days following the end

 

  Page 13



--------------------------------------------------------------------------------

of each calendar quarter. The number of Stock Units or Restricted Stock Units
constituting the Annual Retainer for each Non-Employee Director will be equal to
the number obtained by dividing the value of the retainer which the Non-Employee
Director has elected to defer by the Fair Market Value of the Common Stock on
the Grant Date.

14.2    Annual Award.  In addition to the Annual Retainer, the Board has the
authority to grant Non-Employee Directors Stock Options, Restricted Stock, Stock
Units or Restricted Stock Units, subject to the terms of the Plan.

14.3    Committee Chairman Fees.  Each Non-Employee Director who serves as a
chairman of a committee of the Board will receive a committee chairman fee in
such amount as determined by the Board for the tenure of such service. The
Committee chairmen fee may vary among the committees and may only be changed
upon a resolution of the Board. It is payable in cash in quarterly installments
within seventy (70) days following the end of each calendar quarter.

14.4    Vesting.  Awards granted to Non-Employee Directors, including the
portion of the Annual Retainer paid in the form of Stock Units or Restricted
Stock Units under Section 14.1, will have a Vesting Date as determined by the
Board. Unless otherwise provided in the Award, such Vesting Date will be the
date of the Company’s annual stockholder’s meeting next following the Grant
Date.

14.5    Separation from Service.  Except as provided below, if a Non-Employee
Director has a Separation from Service prior to the Vesting Date of a Stock Unit
or Restricted Stock Unit, any unvested Stock Units or Restricted Stock Units are
forfeited and all further rights of the Non-Employee Director to or with respect
to such Stock Units or Restricted Stock Units terminate. If a Non-Employee
Director dies while serving as a director of the Company, any vested Stock Units
or Restricted Stock Units will be paid to the person designated in the
Non-Employee Director’s last will and testament or, in the absence of such
designation, to his or her estate. Upon death or disability, any unvested Stock
Units or Restricted Stock Units will vest and become payable in a proportionate
amount, based upon the full months of service completed during the vesting
period from the Grant Date to the date of death or disability. Any unvested
Stock Units or Restricted Stock Units vest and become immediately payable upon a
Change in Control. For purposes of this section 14.5, the term disability shall
have such meaning as is set forth under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

14.6    Settlement.  Payments with respect to Stock Units or Restricted Stock
Units of a Non-Employee Director will be made in shares of Common Stock issued
to the Non-Employee Director as soon as practicable after his or her Separation
from Service, but in any event within seventy (70) days following such
Separation from Service. Stock Units or Restricted Stock Units will be valued
using the Fair Market Value of Common Stock on the last business day of his or
her service on the Board. Notwithstanding anything herein to the contrary,
payments with respect to Stock Units or Restricted Stock Units will also be made
in shares of Common Stock upon the occurrence of a Change in Control.

 

  Page 14



--------------------------------------------------------------------------------

SECTION 15.    CHANGE IN CONTROL

15.1      Impact of Change in Control.  Notwithstanding any other provision of
the Plan to the contrary, in the event of a Change in Control, as of the date
such Change in Control is determined to have occurred, any outstanding:

 

  (a) Stock Options and Stock Appreciation Rights become fully exercisable and
vested to the full extent of the original grant;

 

  (b) Restricted Stock becomes free of all restrictions and becomes fully vested
and transferable to the full extent of all or a portion of the maximum amount of
the original grant as provided in the Notice, or, if not provided in the Notice,
as determined by the Committee;

 

  (c) Stock Units and Restricted Stock Units are considered earned and payable
to the full extent of all or a portion of the maximum amount of the original
grant as provided in the Notice, or, if not provided in the Notice, as
determined by the Committee, any restrictions lapse and such Stock Units or
Restricted Stock Units will be settled in cash or Common Stock, as determined by
the Committee, as promptly as is practicable following the Change in Control;
and

 

  (d) Management Incentive Awards become fully vested to the full extent of all
or a portion of the maximum amount of the original grant as provided in the
Notice, or, if not provided in the Notice, as determined by the Committee, and
such Management Incentive Awards will be settled in cash or Common Stock, as
determined by the Committee, as promptly as is practicable following the Change
in Control.

The Committee may also make additional substitutions, adjustments and/or
settlements of outstanding Awards as it deems appropriate and consistent with
the Plan’s purposes.

15.2      Definition of Change in Control.  For purposes of the Plan, a “Change
in Control” means either a “Change in Ownership,” a “Change in Effective
Control,” or a “Change in Ownership of a Substantial Portion of Assets,” as
defined below:

“Change in Ownership”: A Change in Ownership of the Company occurs on the date
that any one person, or more than one Person Acting as a Group (as defined
below), acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any one
person or more than one Person Acting as a Group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a Change in Ownership of the Company (or to cause a
Change in Effective Control of the Company). An increase in the percentage of
stock owned by any one person, or Persons Acting as a Group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock. This applies only when there is a
transfer of stock of the Company (or issuance of stock of the Company) and stock
in the Company remains outstanding after the transaction.

 

  Page 15



--------------------------------------------------------------------------------

Persons Acting as a Group: Persons will not be considered to be acting as a
group solely because they (i) purchase or own stock of the same corporation at
the same time, or as a result of the same public offering, or (ii) purchase
assets of the same corporation at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock or assets,
or similar business transaction with the Company. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock or assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

“Change in Effective Control”: A Change in Effective Control of the Company
occurs on the date that either –

 

  (i) Any one person, or more than one Person Acting as a Group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

 

  (ii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

A Change in Effective Control will have occurred only if the Covered Employee is
employed by the Company or an Affiliate upon the date of the Change in Effective
Control or the Company is liable for the payment of the benefits hereunder and
no other corporation is a majority shareholder of the Company. Further, in the
absence of an event described in paragraph (i) or (ii), a Change in Effective
Control of the Company will not have occurred.

Acquisition of additional control: If any one person, or more than one Person
Acting as a Group, is considered to effectively control the Company, the
acquisition of additional control of the Company by the same person or persons
is not considered to cause a Change in Effective Control of the Company (or to
cause a Change in Ownership of the Company).

“Change in Ownership of a Substantial Portion of Assets”: A Change in Ownership
of a Substantial Portion of Assets occurs on the date that any one person, or
more than one Person Acting as a Group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

  Page 16



--------------------------------------------------------------------------------

Transfers to a related person: There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer. A transfer of assets by the Company is not
treated as a Change of Ownership of a Substantial Portion of Assets if the
assets are transferred to –

 

  (i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

  (ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

 

  (iii) A person, or more than one Person Acting as a Group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

 

  (iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).

A person’s status is determined immediately after the transfer of the assets.
For example, a transfer to a corporation in which the Company has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Company after the transaction is not treated as a Change in Ownership of a
Substantial Portion of Assets of the Company.

15.3      Change in Control Price.  For purposes of the Plan, “Change in Control
Price” means the higher of (a) the highest reported sales price, regular way, of
a share of Common Stock in any transaction reported on the New York Stock
Exchange or other national exchange on which such shares are listed during the
sixty (60)-day period prior to and including the date of a Change in Control; or
(b) if the Change in Control is the result of a tender or exchange offer or a
Corporate Transaction, the highest price per share of Common Stock paid in such
tender or exchange offer or Corporate Transaction; provided, however, that in
the case of Incentive Stock Options and Stock Appreciation Rights relating to
Incentive Stock Options, the Change in Control Price will be in all cases the
Fair Market Value of the Common Stock on the date such Incentive Stock Option or
Stock Appreciation Right is exercised. To the extent that the consideration paid
in any such transaction described above consists all or in part of securities or
other noncash consideration, the value of such securities or other noncash
consideration will be determined by the Committee.

SECTION 16.    FORFEITURE OF AWARDS

Notwithstanding anything in the Plan to the contrary, the Committee may, in the
event of serious misconduct by a participant (including, without limitation, any
misconduct prejudicial to or in conflict with the Company or its Affiliates, or
any Termination of Employment for Cause), or any activity of a participant in
competition with the business of the Company or any Affiliate, (a) cancel any
outstanding Award granted to such participant, in whole or in part, whether or
not vested , and/or (b) if such conduct or activity occurs within one year
following the exercise or payment of an Award, require such participant to repay
to the Company any gain realized or payment received upon the exercise or
payment of such Award (with such gain or payment

 

  Page 17



--------------------------------------------------------------------------------

valued as of the date of exercise or payment). In the event the Company’s
financial statements are restated as a result of errors, omissions or fraud, the
Committee may, in good faith and to the extent an Award exceeds what would
otherwise have been awarded based on the restated financial results, (a) cancel
any outstanding Award granted, in whole or in part, whether or not vested or
deferred, to officers of the Company who are identified as being subject to
Section 16 of the Securities and Exchange Act of 1934 (Section 16 Officers),
and/or (b) if such restatement occurs after the exercise or payment of such
Award, require such Section 16 Officer to repay to the Company any gain realized
or payment received upon the exercise or payment of such Award (with such gain
or payment valued as of the date of exercise or payment). Such cancellation or
repayment obligation will be effective as of the date specified by the
Committee. Any repayment obligation may be satisfied in Common Stock or cash or
a combination thereof (based upon the Fair Market Value of Common Stock on the
day of payment), and the Committee may provide for an offset to any future
payments owed by the Company or any Affiliate to the participant if necessary to
satisfy the repayment obligation. The determination of whether a participant has
engaged in a serious breach of conduct or any activity in competition with the
business of the Company or any Affiliate will be made by the Committee in good
faith. This Section 16 will have no application following a Change in Control.

SECTION 17.    AMENDMENT AND TERMINATION

The Committee may amend, alter, or discontinue the Plan or any Award,
prospectively or retroactively, but no amendment, alteration or discontinuation
may impair the rights of a recipient of any Award without the recipient’s
consent, except such an amendment made to comply with applicable law, stock
exchange rules or accounting rules.

No amendment will be made without the approval of the Company’s stockholders to
the extent such approval is required by applicable law or stock exchange rules,
or, to the extent such amendment increases the number of shares available for
delivery under the Plan, or changes the option price after the Grant Date.

No award of Performance Units, Stock Units or Restricted Stock Units may be
granted to Non-Employee Directors under Section 14.1 of this Plan after
February 16, 2011 or if later, the date that is ten years from the date a
majority of the stockholders of the Company approve the most version of the
Plan.

SECTION 18.    UNFUNDED STATUS OF PLAN

It is presently intended that the Plan constitutes an “unfunded” plan for
incentive compensation. The Committee may authorize the creation of trusts or
other arrangements to meet the obligations created under the Plan to deliver
Common Stock or make payments; provided, however, that unless the Committee
otherwise determines, the existence of such trusts or other arrangements will be
consistent with the “unfunded” status of the Plan.

 

  Page 18



--------------------------------------------------------------------------------

SECTION 19.    GENERAL PLAN PROVISIONS

19.1      General Provisions.    The Plan will be administered in accordance
with the following provisions and any other rule, guideline and practice
determined by the Committee:

 

  (a) Each person purchasing or receiving shares pursuant to an Award may be
required to represent to and agree with the Company in writing that he or she is
acquiring the shares without a view to the distribution of the shares.

 

  (b) The certificates for shares issued under an Award may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.

 

  (c) Notwithstanding any other provision of the Plan, any Award, any Notice or
any other agreements made pursuant thereto, the Company is not required to issue
or deliver any shares of Common Stock prior to fulfillment of all of the
following conditions:

 

  (i) Listing or approval for listing upon notice of issuance, of such shares on
the New York Stock Exchange, or such other securities exchange as may at the
time be the principal market for the Common Stock;

 

  (ii) Any registration or other qualification of such shares of the Company
under any state or federal law or regulation, or the maintaining in effect of
any such registration or other qualification which the Committee deems necessary
or advisable; and

 

  (iii) Obtaining any other consents, approval, or permit from any state or
federal governmental agency which the Committee deems necessary or advisable.

 

  (d) The Company will not issue fractions of shares. Whenever, under the terms
of the Plan, a fractional share would otherwise be required to be issued, the
participant will be paid at Fair Market Value for such fractional share by
rounding down the number of shares received to the nearest whole number and
paying in cash the value of the fractional share.

 

  (e) In the case of a grant of an Award to any Eligible Individual of an
Affiliate of the Company, the Company may, if the Committee so directs, issue or
transfer the shares of Common Stock, if any, covered by the Award to the
Affiliate, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the Affiliate will transfer the shares of Common
Stock to the Eligible Individual in accordance with the terms of the Award
specified by the Committee pursuant to the provisions of the Plan. All shares of
Common Stock underlying Awards that are forfeited or canceled revert to the
Company.

19.2      Employment.    The Plan will not constitute a contract of employment,
and adoption of the Plan will not confer upon any employee any right to
continued employment, nor will it interfere in any way with the right of the
Company or an Affiliate to terminate at any time the employment of any employee
or the membership of any director on a board of directors or any consulting
arrangement with any Eligible Individual.

 

  Page 19



--------------------------------------------------------------------------------

19.3      Tax Withholding Obligations.    No later than the date as of which an
amount first becomes includible in the gross income of the participant for
federal income tax purposes with respect to any Award under the Plan, the
participant will pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to such amount. Unless
otherwise determined by the Company, withholding obligations may be settled with
Common Stock, including Common Stock that is part of the Award that gives rise
to the withholding requirement; provided that not more than the legally required
minimum withholding may be settled with Common Stock. The obligations of the
Company under the Plan will be conditional on such payment or arrangements, and
the Company and its Affiliates will, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.

19.4      Beneficiaries.    The Committee will establish such procedures as it
deems appropriate for a participant to designate a beneficiary to whom any
amounts payable in the event of the participant’s death are to be paid or by
whom any rights of the participant, after the participant’s death, may be
exercised.

19.5      Governing Law.    The Plan and all Awards made and actions taken
thereunder will be governed by and construed in accordance with the laws of the
State of Delaware, without reference to principles of conflict of laws.
Notwithstanding anything herein to the contrary, in the event an Award is
granted to Eligible Individual who is employed or providing services outside the
United States and who is not compensated from a payroll maintained in the United
States, the Committee may modify the provisions of the Plan and/or any such
Award as they pertain to such individual to comply with and account for the tax
and accounting rules of the applicable foreign law so as to maintain the benefit
intended to be provided to such participant under the Award.

19.6      409A.    Except for Section 14 of the Plan, the Plan is not intended
to provide for the “deferral of compensation” under Section 409A of the Code
and, as a result, the Plan (except for Section 14) is not intended to be subject
to 409A of the Code. The Plan (except for Section 14) shall, as a result, be
administered and interpreted in a manner consistent with such intent. Section 14
of the Plan is intended, in part, to provide for the “deferral of compensation”
under 409A of the Code and, as a result, is intended to be subject to 409A of
the Code. Section 14 of the Plan shall therefore be administered and interpreted
in a manner consistent with such intent.

19.7      Nontransferability.    Except as otherwise provided in Section 9 Stock
Options and Section 10 Stock Appreciation Rights, or by the Committee, Awards
under the Plan are not transferable except by will or by laws of descent and
distribution.

19.8      Severability.    Wherever possible, each provision of the Plan and of
each Award and of each Notice will be interpreted in such a manner as to be
effective and valid under applicable law. If any provision of the Plan, any
Award or any Notice is found to be prohibited by or invalid under applicable
law, then (a) such provision will be deemed amended to and to

 

  Page 20



--------------------------------------------------------------------------------

have contained from the outset such language as will be necessary to accomplish
the objectives of the provision as originally written to the fullest extent
permitted by law; and (b) all other provisions of the Plan and any Award will
remain in full force and effect.

19.9      Strict Construction.    No rule of strict construction will be applied
against the Company, the Committee or any other person in the interpretation of
the terms of the Plan, any Award, any Notice, any other agreement or any rule or
procedure established by the Committee.

19.10      Stockholder Rights.    Except as otherwise provided herein, no
participant will have dividend, voting or other stockholder rights by reason of
a grant of an Award or a settlement of an Award in cash.

 

  Page 21